Concurring Opinion by
Judge Craig:
I am in agreement with the decision of the majority here, primarily on the basis that, with two alternative remedies available,1 the employee is limited to the one remedy which he elected and pursued to its conclusion.
I believe it well to note that language in a collective bargaining agreement referring to the Public School Code in terms like those of Section 4-1 of the collective bargaining agreement in this case (quoted in the ma*383jority opinion) does not cause the statutory remedy— the one elected here — to be exclusive, as against the option to pursue grievance arbitration under the agreement. With collective bargaining agreement language similar to that involved here, the alternative remedies remain available. Rylke v. Portage Area School District, 473 Pa. 481, 375 A.2d 692 (1977).

 Section 11-1151 of the Public School Code, Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §11-1151, which, as noted in the majority opinion, governs the demotion here, incorporates the Code’s procedures and standards on dismissals, §§11-1127 — 11-1129, embodying in essence the same “just cause” standard as that which was expressed in the collective bargaining agreement in this case.